1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 PEGGY FLITCRAFT,

 8          Petitioner-Appellee,

 9 v.                                                                           NO. 31,029

10 WILLIAM COX,

11          Repondent-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF GRANT COUNTY
13 Henry R. Quintero, District Judge

14 Law Office of David H. Gorman, P.C.
15 David H. Gorman
16 Silver City, NM

17 for Appellee

18 Peter A. Keys
19 Silver City, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 VANZI, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.




                                           2
1      AFFIRMED.

2      IT IS SO ORDERED.




3                               __________________________________
4                               LINDA M. VANZI, Judge


5 WE CONCUR:



6 _________________________________
7 MICHAEL D. BUSTAMANTE, Judge



8 _________________________________
9 TIMOTHY L. GARCIA, Judge




                                  3